Exhibit 10.3

EXHIBIT C

INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT

THIS INDEMNITY, SUBROGATION and CONTRIBUTION AGREEMENT dated as of February 20,
2019 (this “Agreement”), among SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY, an
Irish company (“STX”), SEAGATE HDD CAYMAN, an exempted company incorporated with
limited liability under the laws of the Cayman Islands (the “Borrower”), and
each of the Subsidiaries of STX listed on Schedule I hereto (each such
Subsidiary and STX collectively referred to as, the “Guarantors”) and THE BANK
OF NOVA SCOTIA, as administrative agent (in such capacity, the “Administrative
Agent”) for the Finance Parties (as defined in the Credit Agreement referred to
below).

W I T N E S S E T H:

WHEREAS reference is made to (a) the Credit Agreement dated as of the date
hereof (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among STX, the Borrower, the lenders from time to time
party thereto (the “Lenders”) and the Administrative Agent, and (b) the U.S.
Guarantee Agreement dated as of the date hereof (as amended, supplemented or
otherwise modified from time to time, the “U.S. Guarantee Agreement”), among the
Guarantors and the Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

WHEREAS the Lenders have agreed to make Loans to the Borrower, and the Issuing
Banks have agreed to issue Letters of Credit for the account of the Borrower,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. The Guarantors have guaranteed the Obligations pursuant to the
U.S. Guarantee Agreement. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit are conditioned on, among other
things, the execution and delivery by the Borrower and the Guarantors of an
agreement in the form hereof.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3), the Borrower agrees that in the event a payment shall be
made by any Guarantor under the U.S. Guarantee Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment.

SECTION 2. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 3) that, in the event a payment shall be
made by any other Guarantor under the U.S. Guarantee Agreement and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower as provided in Section 1, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment multiplied by a fraction of which the numerator shall be the net worth
of the Contributing Guarantor on the date hereof and the denominator shall be
the aggregate net worth of all the Guarantors on the date hereof (or, in the
case of any Guarantor becoming a party hereto pursuant to Section 12, the date
of the Supplement hereto executed and delivered by such Guarantor). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 2 shall be subrogated to the rights of such Claiming Guarantor
under Section 1 to the extent of such payment.



--------------------------------------------------------------------------------



Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, no CFC Subsidiary or Qualified CFC Holding Company shall be a
Contributing Guarantor with respect to payments by any Claiming Guarantor to
satisfy any Obligations of a U.S. Loan Party.

SECTION 3. Subordination. Notwithstanding any provision of this Agreement to the
contrary, all rights of each of the Guarantors under Sections 1 and 2, and all
other rights of each of the Guarantors in respect of indemnity, contribution or
subrogation from any other Loan Party under applicable law or otherwise, shall
be fully subordinated to the prior payment in full in cash of all the Loan
Document Obligations that are then due and payable whether at maturity, by
acceleration or otherwise. No failure on the part of the Borrower or any other
Guarantor to make the payments required by Sections 1 and 2 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

SECTION 4. Termination. This Agreement shall terminate on the Termination Date
(as defined in Section 9 of the U.S. Guarantee Agreement). In the event that a
Guarantor ceases to be a Subsidiary pursuant to a transaction permitted under
the Loan Documents, such Guarantor shall be released from its obligations under
this Agreement without further action. Upon release of a Guarantor from its
obligations under this Agreement pursuant to this Section 4, and at the sole
expense of such Guarantor, the Administrative Agent shall execute and deliver to
such Guarantor such documents as such Guarantor may reasonably request to
evidence such termination or release. This Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Finance Party or Guarantor upon the bankruptcy or reorganization of the
Borrower, any Guarantor or otherwise.

SECTION 5. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. No Waiver; Amendment. (a) No failure on the part of the
Administrative Agent or any Guarantor to exercise, and no delay in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy by the
Administrative Agent or any Guarantor preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law. None of the Administrative Agent and the Guarantors shall be deemed to have
waived any rights hereunder unless such waiver shall be in writing and signed by
such parties.

 

2



--------------------------------------------------------------------------------



(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into among the Borrower,
the Guarantors and the Administrative Agent, subject to any consent required in
accordance with Section 9.02 of the Credit Agreement.

SECTION 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it as
provided in the U.S. Guarantee Agreement, with a copy to the Borrower.

SECTION 8. Binding Agreement; Assignments. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party, and all covenants, promises and agreements
by or on behalf of the parties that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns. Neither the
Borrower nor any Guarantor may assign or transfer any of its rights or
obligations hereunder (and any such attempted assignment or transfer shall be
void) without the consent required in accordance with Section 9.02 of the Credit
Agreement.

SECTION 9. Survival of Agreement; Severability. (a) All covenants and agreements
made by the Borrower and each Guarantor herein and in the certificates or other
instruments prepared or delivered in connection with this Agreement or the other
Loan Documents shall be considered to have been relied upon by the
Administrative Agent, the other Finance Parties and each Guarantor and shall
survive the execution and delivery of the Loan Documents and the making by the
Lenders of the Loans and the issuance of the Letters of Credit by the Issuing
Banks and regardless of any investigation made by the Finance Parties, or on
their behalf and notwithstanding that any Finance Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect until the Termination Date has occurred.

(b) In the event any one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 10. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract and shall become effective as provided in Section 8. This
Agreement shall be effective with respect to any Guarantor when a counterpart
bearing the signature of such Guarantor shall have been delivered to the
Administrative Agent. Delivery of an executed signature page to this Agreement
by facsimile or Adobe .pdf transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

3



--------------------------------------------------------------------------------



SECTION 11. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.

SECTION 12. Additional Guarantors. Pursuant to Section 5.13 of the Credit
Agreement and the Guarantee Requirement, each Subsidiary Loan Party that is
formed or acquired after the Effective Date, and that is required to execute the
U.S. Guarantee Agreement, is required to execute this Agreement. Upon execution
and delivery, after the date hereof, by the Administrative Agent and such a
Subsidiary Loan Party of an instrument in the form of Annex 1 hereto, such
Subsidiary Loan Party shall become a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor hereunder. The execution and
delivery of any instrument adding an additional Guarantor as a party to this
Agreement shall not require the consent of any other Guarantor hereunder. The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

By:

 

/s/ William David Mosley

Name:

 

William David Mosley

Title:

 

Chief Executive Officer

By:

 

/s/ Gianluca Romano

Name:

 

Gianluca Romano

Title:

 

Chief Financial Officer and

 

Executive Vice President

SEAGATE HDD CAYMAN

By:

 

 

Name:

 

Michael J. Small

Title:

 

Vice President and Assistant Secretary

By:

 

 

Name:

 

Walter Chang

Title:

 

Assistant Treasurer

Signature Page for the Indemnity, Subrogation and Contribution Agreement



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

By:

 

 

Name:

 

William David Mosley

Title:

 

Chief Executive Officer

By:

 

 

Name:

 

Gianluca Romano

Title:

 

Chief Financial Officer and

 

Executive Vice President

SEAGATE HDD CAYMAN

By:

 

/s/ Michael J. Small

Name:

 

Michael J. Small

Title:

 

Vice President and

 

Assistant Secretary

By:

 

 

Name:

 

Walter Chang

Title:

 

Assistant Treasurer

Signature Page for the Indemnity, Subrogation and Contribution Agreement



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

By:

 

 

Name:

 

William David Mosley

Title:

 

Chief Executive Officer

By:

 

 

Name:

 

Gianluca Romano

Title:

 

Chief Financial Officer and

 

Executive Vice President

SEAGATE HDD CAYMAN

By:

 

 

Name:

 

Michael J. Small

Title:

 

Vice President and

 

Assistant Secretary

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Assistant Treasurer

Signature Page for the Indemnity, Subrogation and Contribution Agreement



--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA,

as Administrative Agent,

 

By:

 

/s/ Jason Rinne

Name:

 

Jason Rinne

Title:

 

Director

Signature Page for the Indemnity, Subrogation and Contribution Agreement



--------------------------------------------------------------------------------



SEAGATE DATA STORAGE TECHNOLOGY

 

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Authorized Signatory

Signature Page for the Indemnity, Subrogation and Contribution Agreement



--------------------------------------------------------------------------------



SEAGATE GLOBAL TECHNOLOGY

 

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Authorized Signatory

Signature Page for the Indemnity, Subrogation and Contribution Agreement



--------------------------------------------------------------------------------



SEAGATE TECHNOLOGY

 

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Assistant Treasurer

Signature Page for the Indemnity, Subrogation and Contribution Agreement



--------------------------------------------------------------------------------



SEAGATE TECHNOLOGY (US) HOLDINGS, INC.

 

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Assistant Treasurer

Signature Page for the Indemnity, Subrogation and Contribution Agreement



--------------------------------------------------------------------------------



SEAGATE TECHNOLOGY INTERNATIONAL

 

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Assistant Treasurer

Signature Page for the Indemnity, Subrogation and Contribution Agreement



--------------------------------------------------------------------------------



SEAGATE TECHNOLOGY (IRELAND)

 

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Assistant Treasurer

Signature Page for the Indemnity, Subrogation and Contribution Agreement



--------------------------------------------------------------------------------



SEAGATE TECHNOLOGY LLC

By: Seagate Technology (US) Holdings, Inc. as Managing Member

 

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Assistant Treasurer

Signature Page for the Indemnity, Subrogation and Contribution Agreement



--------------------------------------------------------------------------------



SEAGATE lNTERNATIONAL (JOHOR) SON. BHD.

 

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Authorized Signatory

Signature Page for the Indemnity, Subrogation and Contribution Agreement



--------------------------------------------------------------------------------



SEAGATE TECHNOLOGY (THAILAND) LIMITED

 

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Authorized Signatory

Signature Page for the Indemnity, Subrogation and Contribution Agreement



--------------------------------------------------------------------------------



SEAGATE SINGAPORE INTERNATIONAL HEADQUARTERS PTE. LTD.

 

By:

 

/s/ Walter Chang

Name:

 

Walter Chang

Title:

 

Authorized Signatory

Signature Page for the Indemnity, Subrogation and Contribution Agreement



--------------------------------------------------------------------------------



Schedule I to the

Indemnity, Subrogation and

Contribution Agreement

Address for all Guarantors

c/o Seagate Technology

10200 S. De Anza Blvd.

Cupertino, California 95014

Attention: Walter Chang

Email: walter.chang@seagate.com

 

Guarantor

 

Jurisdiction of Organization

Seagate Technology Public Limited Company

 

Ireland

Seagate Technology

 

Cayman Islands

Seagate Global Technology

 

Cayman Islands

Seagate Data Storage Technology

 

Cayman Islands

Seagate Technology (US) Holdings, Inc.

 

Delaware

Seagate Technology International

 

Cayman Islands

Seagate Technology (Ireland)

 

Cayman Islands

Seagate Technology LLC

 

Delaware

Seagate International (Johor) Sdn Bhd.

 

Malaysia

Seagate Technology (Thailand) Limited

 

Thailand

Seagate Singapore International Headquarters Pte. Ltd.

 

Singapore



--------------------------------------------------------------------------------



Annex 1 to the

Indemnity, Subrogation and

Contribution Agreement

SUPPLEMENT

THIS SUPPLEMENT dated as of [    ] (this “Supplement”), to the Indemnity,
Subrogation and Contribution Agreement dated as of February , 2019 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Indemnity, Subrogation and Contribution Agreement”), among SEAGATE TECHNOLOGY
PUBLIC LIMITED COMPANY, an Irish company (“STX”), SEAGATE HDD CAYMAN, an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (the “Borrower”), and each of the Subsidiaries of STX listed on
Schedule I thereto (each such Subsidiary and STX collectively referred to as,
the “Guarantors”) and THE BANK OF NOVA SCOTIA, as administrative agent (in such
capacity, the “Administrative Agent”) for the Finance Parties (as defined in the
Credit Agreement referred to below).

W I T N E S S E T H:

WHEREAS reference is made to (a) the Credit Agreement dated as of February ,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among STX, the Borrower, the lenders from time to time
party thereto (the “Lenders”) and the Administrative Agent, and (b) the U.S.
Guarantee Agreement dated as of February , 2019 (as amended, supplemented or
otherwise modified from time to time, the “U.S. Guarantee Agreement”), among the
Guarantors and the Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Indemnity, Subrogation and Contribution Agreement and the Credit Agreement.

WHEREAS the Borrower, STX and the other Guarantors have entered into the
Indemnity, Subrogation and Contribution Agreement in order to induce the Lenders
to make Loans and the Issuing Banks to issue Letters of Credit. Pursuant to
Section 5.13 of the Credit Agreement and the Guarantee Requirement, each
Subsidiary Loan Party that is formed or acquired after the Effective Date, and
that is required to execute the U.S. Guarantee Agreement, is required to execute
the Indemnity, Subrogation and Contribution Agreement. Section 12 of the
Indemnity, Subrogation and Contribution Agreement provides that additional
Subsidiaries may become Guarantors under the Indemnity, Subrogation and
Contribution Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary Loan Party (the “New Guarantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Indemnity, Subrogation and
Contribution Agreement in order to induce the Lenders to make additional Loans
and the Issuing Banks to issue additional Letters of Credit and as consideration
for Loans previously made and Letters of Credit previously issued.

NOW, THEREFORE, the Administrative Agent and the New Guarantor agree as follows:



--------------------------------------------------------------------------------



SECTION 1. In accordance with Section 12 of the Indemnity, Subrogation and
Contribution Agreement, the New Guarantor by its signature below becomes a
Guarantor under the Indemnity, Subrogation and Contribution Agreement with the
same force and effect as if originally named therein as a Guarantor, and the New
Guarantor hereby agrees to all the terms and provisions of the Indemnity,
Subrogation and Contribution Agreement applicable to it as a Guarantor
thereunder. Each reference to a “Guarantor” in the Indemnity, Subrogation and
Contribution Agreement shall be deemed to include the New Guarantor. The
Indemnity, Subrogation and Contribution Agreement is hereby incorporated herein
by reference.

SECTION 2. The New Guarantor represents and warrants to the Finance Parties that
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Guarantor and the Administrative Agent. Delivery
of an executed signature page to this Supplement by facsimile or Adobe .pdf
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Indemnity, Subrogation
and Contribution Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Indemnity, Subrogation and Contribution Agreement shall not in
any way be affected or impaired (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 7 of the Indemnity, Subrogation and Contribution
Agreement. All communications and notices hereunder to the New Guarantor shall
be given to it at the address set forth under its signature below, with a copy
to the Borrower.

SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent (but subject to Section 9.03(a) of the Credit
Agreement).

[Signature Page Follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Indemnity, Subrogation and Contribution
Agreement as of the day and year first above written.

 

[NAME OF NEW GUARANTOR]

By:

 

 

Name:

 

Title:

 

Address:

 

THE BANK OF NOVA SCOTIA, as Administrative Agent,

By:

 

 

Name:

 

Title:

 

Signature Page for Supplement to the Indemnity, Subrogation and Contribution
Agreement